BRADY, Justice:
While considerable time has lapsed since this Court rendered decisions in Miller Transporters, Ltd. v. Johnson, 252 Miss. 244, 172 So.2d 542 (1965) and Fowler Butane Gas Co., Inc. v. Parish, 175 So.2d 129 (Miss.1965), and the 1962 amendment to Mississippi Code Annotated section 1640 (Supp.1964) has lost most of its newness in this state, the questions of law involved in this motion to strike have been settled by the decisions in these two cases.
For this reason, the motion to strike is hereby overruled.
Motion to strike overruled.
GILLESPIE, P. J., and RODGERS, PATTERSON and SMITH, JJ., concur.